UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22299 RENN Global Entrepreneurs Fund, Inc. (Exact name of Registrant as specified in charter) 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Address of principal executive offices) 214-891-8294 (Registrant’s telephone number, including area code) Russell Cleveland President and CEO RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Name and address of agent for service of process) 214-891-8294 (Agent’s telephone number, including area code) Copy to: Steven B. Boehm, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Ave. N.W. Washington, DC 20004-2415 Date of fiscal year end: December 31, June 30, 2011 (Date of reporting period) Item 1. Semi-Annual Report to Shareholders SEMI-ANNUAL REPORT TO SHAREHOLDERS OF RENN GLOBAL ENTREPRENEURS FUND, INC. June 30, 2011 Dear Shareholder, Over the past six months, a number of events have occurred which we believe will result in positive returns over the next several years. In our last letter to shareholders we discussed creating value in long-term, troubled legacy holdings.One of those holdings, CMSF, Inc. has found an attractive merger partner in Plures Technologies, Inc., a private company in the specialty semi-conductor business.RENN Global invested in a $500,000 Plures convertible debenture and when audits are completed, Plures will merge into CMSF, keeping the name of “Plures.”We will then convert the debt to equity and the new combined entity will begin trading.We do not yet know the opening value but one public competitor, NVE Corp. is trading at 8 times revenues which is a very high multiple.We are optimistic about the potential here.Meanwhile, we are continuing to work on finding a merger partner for Integrated Security Systems, Inc. (“IZZI”), another legacy holding.We have been examining a number of different opportunities and hope to have something favorable to report over the next three to six months. In the past six months, we made a new investment in AnchorFree, Inc., a rapidly growing private company with a virtual private network.From www.AnchorFree.com an individual can download free software known as “Hotspot Shield.”This protects the privacy of the person using the Internet.This service provides complete anonymity even to Google, Facebook, Twitter, and government agencies, as well as to AnchorFree.Despite little to no formal advertising for itself, AnchorFree has grown to over 9 million subscribers.The company’s income is generated from banner ads placed on pages, and approximately 2 billion pages were viewed last month.AnchorFree, unlike many Internet companies, is very profitable.There are currently very high values in the Internet space, and investors in AnchorFree are anticipating the company will go public or be sold over the next several years at an attractive price. The largest holding currently in our portfolio is PHC, Inc., (NYSE-Amex:PHC).PHC, operates in the behavioral health field (drug and alcohol abuse) and has announced its agreement to merge with Acadia Healthcare Company, a major private company in the same field.Acadia Healthcare is about 6 times larger than PHC.PHC’s Form 8-K filed May 25, 2011, gives a summary of the intended merger.We believe the combination will command attention from Wall Street and we are confident of further appreciation here. Of note among our core holdings, Bovie Medical (NYSE:BVX) anticipates receiving clearance on a super new surgical product, J-Plasma.We anticipate a meaningful rebound in this stock’s value. The major challenge we have faced in the last six months has been with our US-listed Chinese companies.Short sellers attacked this market group as a whole by claiming that many of these companies are frauds.Following the news about such claims (valid or not), many Chinese companies that went public via reverse mergers saw their values decline approximately 50% from their highs.We believe the percentage of actual frauds to be small and that most such companies are not fraudulent.Some of these companies are now suing the short sellers over these false claims. A number of other positive things are happening in this sector including companies buying in shares, going private, and seeking dual listings on Asian exchanges where their values could be much higher.We see a potential uptrend here for your portfolio. Our main theme of investing with “Founder-Owner-Visionaries” remains intact.We believe that these “Founder-Owner-Visionaries” will create positive gains for our shareholders in the coming years. Sincerely Russell Cleveland President and CEO SEMI-ANNUAL REPORT TO SHAREHOLDERS FOR THE SIX MONTHS ENDED JUNE 30, 2011 TABLE OF CONTENTS President’s Letter Financial Statements Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Statement of Cash Flows 8 Notes to Financials Note 1 Organization and Business purpose 9 Note 2 Summary of Significant Accounting Policies 9 Note 3 Due to/from Broker 10 Note 4 Management Fees and Incentive Fees and Reimbursement 11 Note 5 Valuation of Investments 12 Note 6 Income Taxes 13 Note 7 Financial Highlights 14 Note 8 Subsequent Events 14 Allocation of Assets 15 Director and Officer Compensation 16 Quarterly Reports 16 Proxy Voting Policies and Procedures 16 Portfolio Proxy Voting Records 16 Procedures for Submitting Matters for Shareholder Votes 16 Executive Officers and Corporation Information 18 i RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2011 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost FairValue CONVERTIBLE BONDS - 12.62% (7) Data Processing and Outsourced Services - 3.20% $ 569,000 Pipeline Data, Inc. 10% Maturity June 29, 2011 (12) $ $ Semiconductors - 5.52% Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1) (12) Internet Software and Services - 2.17% 500,000 iLinc Communications, Inc. 12% Maturity March 29, 2012 Oil and Gas Exploration and Production - 1.73% PetroHunter Energy Corporation 8.5%Maturity December 31, 2014 Total Unaffiliated Convertible Bonds $ $ OTHER SECURITIES - 7.36% (3) (7) CONVERTIBLE PREFERRED EQUITIES Communication Services - 7.36% AnchorFree, Inc. Series A Convertible Preferred (1) Total Unaffiliated Convertible Preferred Equities $ COMMON EQUITIES - 63.89% (3) (7) Advertising - 1.65% 100,000 SearchMedia Holdings Ltd (3) (6) Application Software - 4.05% 428,647 SinoHub, Inc.(3) (6) Biotechnology -0.81% 1,335,714 Hemobiotech (3) Communications Equipment -9.25% 200,000 COGO Group, Inc. (3) (6) Consumer Electronics - 1.50% 166,667 AuraSound, Inc. (3) Consumer Finance - 4.71% 953,333 Global Axcess Corporation (3) Detective, Guard, and Armored Car Services - 4.85% 2,687,500 Murdoch Security & Investigations, Inc. (1) (3) 1 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2011 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost FairValue COMMON EQUITIES (continued) Electronic Equipment and Instrucments - 2.12% 26,250 Hollysys Automation Technologies Ltd. (3) (6) $ $ Healthcare Equipment -11.36% Bovie Medical Corporation (3) (6) Healthcare Facilities - 17.15% 600,000 PHC Inc. (3) Internet Software and Services - 4.42% 51,300 Points International, Ltd. (3) Oil and Gas Exploration and Production- 0.14% PeterHunter Energy Corporation(3) Packaged Food and Meats - 1.15% 49,650 SkyPeople Fruit Juice Inc. New (3) Paper Products - 0.07% Orient Paper Inc. (3) 0 Pharmaceutical - 0.66% Skystar Bio-Pharmaceutical Company (3) Total Unaffiliated Common Equities $ $ MISCELLANEOUS SECURITIES - 0.78% (3) (7) Consumer Electronics - 0.78% Warrants Aurasound, Inc. (3) (8) Total Unaffiliated Miscellaneous Securities Total Unaffiliated Investments $ $ Based on cost for federal income tax purposes: Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities $ 2,674,636 Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities $ (6,494,733) Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities Aggregate Cost of All Unaffiliated Securities for Income Tax Purposes $13,593,341 2 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2011 (unaudited) SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Fair Value CONVERTIBLE NOTES - 4.33% (2) (7) Semiconductors - 4.33% $ 500,000 Plures Technologies Inc. 7% Maturity November 23, 2011 (1) (2) $ $ Total Affiliated Convertible Notes OTHER SECURITIES 0.01% (2) (3) (7) CONVERTIBLE PREFERRED EQUITIES Electronic Equipment and Instruments - 0.01% 3,750 Integrated Security Systems, Inc. Preferred D (2) (3) (11) Total Affiliated Other Securities COMMON EQUITIES - 17.51%(2) (3)(7) Electronic Equipment and Instruments -9.65% Integated Security Systems, Inc. (2) (3) (11) 372,420 Managed Healthcare - 7.42% Access Plans Inc. (2) (3) (4) 2,209,925 856,566 Systems Software -0.44 % 46,308,994 CMSF Corp. (formerly CaminoSoft Corp.) (2) (3) (5)(11) Total Affiliated Common Equities 16,989,994 2,020,961 MISCELLANEOUS SECURITIES - 0.05% (3) (7) Managed Healthcare - 0.05 % Options to buy @ $0.85 Access Plans Inc. (2) (3) (9) 0 1,492 Options to buy @ $0.93 Access Plans Inc. (2) (3) (10) 0 Total Affiliated Miscellaneous Securities 0 5,283 TOTAL AFFILIATED INVESTMENTS 2,527,181 TOTAL UNAFFILIATED INVESTMENTS 9,773,243 TOTAL INVESTMENTS OTHER ASSETS AND LIABILITIES ) TOTAL NET ASSETS 3 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments June 30, 2011 (unaudited) INFORMATION REGARDING AFFILIATED/RESTRICTED SECURITIES (2) % of Date(s) Cost at Cost at Fair Value Net Affiliated /Restricted Security Acquired 12/31/10 6/30/11 6/30/11 Assets Access Plans Inc. (2) (3) (4) 8/31/01 Common Equity to 3/25/11 $2,209,925 7.42 % Options to buy @ $0.85 Access Plans Inc. (2) (3) (9) 4/1/09 0 0 Options to buy @ $0.93 Access Plans Inc. (2) (3) (10) 8/2/10 0 0 .02 Plures Technologies Inc (1) (2) Convertible Note 7% Maturity Nov 23, 2011 5/23/11 0 500,000 $2,206,493 $2,709,925 11.80 % INFORMATION REGARDING CONTROLLED AFFILIATED/RESTRICTED SECURITIES (11) % of Date(s) Cost at Costat Fair Value Net Controlled Affiliated /Restricted Security (11) Acquired 12/31/10 6/30/11 6/30/11 Assets CMSF Corp. (2) (3) (5) (11) 9/23/94 Common Equity to 5/17/11 $5,723,348 % Integrated Security Systems, Inc. (2) (3) (11) Preferred D Equity 10/13/99 75,000 937 0.01 Integrated Security Systems, Inc. (2) (3) (11) 12/31/96 Common Equity to 12/31/10 9,056,721 $14,855,069 $1,165,332 10.10 % Total Controlled Affiliated/Restricted Securities $17,509,322 $17,564,994 % (1) Securities in a privately owned company. (2) Affiliated securities due to the Fund having a director on issuer’s board and/or number of shares owned by the Fund. (3) Non-Income-Producing. On March 25, 2011 Access Plans Inc. issued 2,984 shares of common stock as compensation for Russell Cleveland's for service as a Director of Access Plans Inc. Mr. Cleveland disclaims any beneficial ownership. (5) The fund purchased 4,573,942 shares of CMSF common at a cost of $45,739. Security exempt from registration under the Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions without registration, normally to qualified institutional buyers. At June 30, 2011 the aggregate value of the restricted securities was $4,791 representing 0.03% of net assets. These shares were purchased in numerous transactions between January 5, 2011 and May 17, 2011. (6) These securities or a portion of these securities are pledged as collateral against a margin loans. (7) Percentage is calculated as a percentage of net assets. (8) These warrants represent the ability to purchase 166,667 shares of common stock of Aurasound, Inc. at $0.50 per share. These warrants expire on 6/7/2014. (9) These options were issued 4/1/09, and represent the abililty to purchase 2,234 shares of common stock of Access Plans Inc. at $0.85 per shares. These options were issued as compensation for Russell Cleveland's service as a Director of Access Plans Inc. Mr. Cleveland disclaims any beneficial ownership. These options will expire 3 months after his termination of service. Also, at 4/1/09, upon a corporate event options for 2,439 shares and 3,659 shares, awarded 1/30/07 and 3/28/07 respectively, were adjusted to options for 734 shares at $6.71 expiring 1/30/12, and 1,101 shares at $6.66 expiring 3/28/12. These options were issued 8/2/10, represent the ability to purchase 1,492 shares of common stock of Access Plans Inc. at $0.93 per share and will expire 8/2/15. These options were issued as compensation for Russell Cleveland's service as a Director of Access Plans Inc. Mr. Cleveland disclaims any beneficial ownership. Controlled due to the number of shares owned by the Fund. Security is in default 4 RENN Global Entrepreneurs Fund, Inc. Statement of Assets and Liabilities June 30, 2011 (unaudited) ASSETS Investments at fair value, cost of $31,158,335 at June 30, 2011 $ Cash and cash equivalents 167.950 Interest and dividends receivable Prepaid and other assets 46,566 $ 12,872,871 LIABILITIES AND NET ASSETS Liabilities: Due to broker $ Accounts payable Accounts payable – affiliate Total liabilities $ Net assets: Common Stock, $1 par value, 20,000,000 shares authorized, 4,673,867 shares issued, and 4,463,967 shares outstanding Additional paid in capital Treasury stock at cost ) Accumulated net realized gain on investments 2,119,796 Net unrealized depreciation of investments ) Net assets 11,543,232 Net assets value per share $ 2.59 5 RENN Global Entrepreneurs Fund, Inc. Statement of Operations June 30, 2011 (unaudited) Investment income: Interest income $ 113,938 Dividend income Other income Expenses: General and administrative Interest expense Legal and professional fees Management fee to affiliate 353,914 Net investment loss (234,748 ) Realized and unrealized gain (loss) on investments: Net unrealized appreciation of investments Net realized loss on investments (3,150,973 ) Net loss on investments (694,697 ) Net decrease in net assets resulting from operations $ (929,445 ) Net decrease in net assets resulting from operations per share $ ) Weighted average shares outstanding 6 RENN Global Entrepreneurs Fund, Inc. Statements of Changes in Net Assets June 30, 2011 (unaudited) Six Months Ended June 30, 2011 Year Ended December 31, 2010 From operations: Net investment loss $ ) $ ) Net realized gain (loss) on investment ) 322,284 Net unrealized appreciation (depreciation) of investments (5,489,770 ) Net decrease in net assets resulting from operations (929,445
